DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.
 
Claim Status
Claims 18, 20, 25, 26, 29-31, 36, 37, and 40 are currently amended. Claim 16 is cancelled. Claims 1-9 are withdrawn due to an earlier restriction requirement.
Thus, claims 10-15 and 17-40 are pending for examination below. 

Response to Arguments
The declaration under 37 CFR 1.132 filed 01 February 2021 is insufficient to overcome the rejection of claims 10-15 and 17-40 based upon USC 103 as set forth in the last Office action because:  the declaration does not provide any evidence of unexpected results and is not persuasive with regard to the argument that the catalysts of Daudin and Dindi are not similar.

The Examiner respectfully disagrees with this argument. As a summary of the Examiner’s argument, Daudin teaches the claimed method of deoxygenation and conversion of triglycerides or fatty acids (paragraph [0016]) comprising oxygen in the presence of the claimed catalyst comprising a silica-alumina support (paragraph [0042]) and molybdenum (paragraph [0044]), except that Daudin is silent with regard to the support properties of mean pore diameter and nitrogen surface area. One of ordinary skill in the art would thus look to related art to find known properties of a similar silica-alumina support used in a similar deoxygenation reaction of a similar bio-derived feed comprising oxygen. Dindi teaches hydrodeoxygenation of triglycerides or fatty acids (paragraph [0015]), where the catalyst comprises metal on a support which is preferably silica-alumina (paragraph [0026]). Dindi further teaches that the support has average (mean) pores of 50 nm (500 Angstroms) and a surface area of 100-300 m2/g, which overlap the claimed pore size and surface area. Thus, it would be obvious to use the silica-alumina support of Dindi as the support of Daudin, because the references teach a similar deoxygenation process of a similar feed with a similar catalyst comprising a metal on a silica-alumina support. 
The Declaration argues that the catalysts are not similar, but has not provided any evidence that this is the case. While Dindi does teach a different preferred metal to be added to the support, there is no evidence that the support of Dindi would not 
Applicant's arguments in the Remarks filed 01 February 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 that the Dindi and Daudin catalyst compositions are widely different, and that the Declaration provides evidence that the promotors and/or dopants change the properties of the catalyst such that one would not combine them.
In response, the Examiner respectfully disagrees. The combination is with regard to the properties of the silica-alumina support. There is no evidence in the Declaration or elsewhere that the support of Dindi would not function in the reaction of Daudin. There is no evidence that the presence or absence of promotors and different metals has any bearing on the properties of the silica-alumina support, which is all that is being combined with Daudin from Dindi. Daudin teaches a silica-alumina support, but is silent with regard to properties. One of ordinary skill in the art would look to a related reference, and Dindi remains related because it teaches the same hydrodeoxygenation reaction of the same fatty acid or triglyceride feed in the presence of a catalyst comprising a silica-alumina support having a metal supported thereon. The differences in the metals and/or any promotors would not affect the fact that the silica-alumina support of Dindi would be expected to function as the silica-alumina support of Daudin as they are the same silica-alumina composition in the same reaction. Thus, the argument that the catalyst compositions are so different as to dissuade combination is not persuasive.
	Applicant argues on pages 13-14 that the catalyst compositions conflict, and further the references in combination fail to teach deoxygenation and selective conversion of high boiling temperature components of a bio-feed to middle distillates.
	In response, the argument that the catalyst compositions conflict is addressed above, and is not persuasive. The argument that the references fail to teach deoxygenation and selective conversion of high boiling temperature components of a bio-feed to middle distillates is also not persuasive, as this is not the claimed reaction. The claims recite deoxygenation and conversion of a bio-derived feedstock having an oxygen content with producing a conversion product having a reduced oxygen content. There is nothing in the claims which requires the product to be middle distillates. Thus, the argument is moot, as the reaction to middle distillates is not claimed.
	Applicant argues on page 14 that Daudin and Dindi do not teach co-gel or precipitate or co-precipitate or reaction product as the silica-alumina, and thus does not teach the claimed silica-alumina as further defined in the specification.
In response, the recitations that the support is a co-gel, precipitate, or co-precipitate of silica and alumina or the specific amount of silica and alumina are not present in claims 10-16 rejected over Daudin in view of Dindi. Thus, Daudin and Dindi are not required to teach these limitations. With regard to the argument that Daudin and Dindi do not teach any silica-alumina as defined in the instant specification, the Examiner respectfully disagrees. Daudin teaches a silica-alumina support. One of ordinary skill in the art would understand that silica-alumina means a reaction product of silica with alumina, absent any evidence to the contrary, because alumina and silica and mixtures thereof are listed separately for the support of Daudin (paragraph [0042]). Thus, Daudin clearly teaches that the support is a reaction product of silica and alumina, which is one definition of the silica-alumina in Applicant’s specification. 
 Further, while the Examiner agrees that Daudin and Dindi are silent with regard to the specific amounts of silica and alumina and the formation of the silica-alumina as a co-gel or precipitate, the claims 17, 18, and 30 containing these limitations are rejected over Daudin in view of Dindi and further in view of Koyama. Koyama teaches deoxygenation of a bioderived feedstock (paragraphs [0018], [0022]) where the support for the catalyst comprises a combination of alumina and at least one other oxide which can be silica, where the amounts of silica and alumina affect the desired surface area and activity of the catalyst (paragraph [0030]). Koyama also teaches that the additional oxide (silica) is added at any stage prior to calcination, including by adding silica material to an aluminum aqueous material to form the aluminum hydroxide gel or by adding silica materials to an aluminum hydroxide gel (paragraph [0032]). These methods appear to be making a co-gel or precipitate in the aluminum gel, which are options for the methods of making silica-alumina in the instant specification, and thus Koyama teaches that it is known to use the claimed amounts of silica and alumina and the type of support which is a precipitate or a co-gel as claimed, absent any evidence to the contrary. 
Applicant further continues to argue on pages 15, 16, and 18 that Koyama does not teach deoxygenation of bio-derived feedstocks because Koyama teaches hydrotreatment instead, and thus is not relevant to the claims or to Daudin and Dindi. 
In response, the Examiner continues to respectfully disagree with this assertion. Koyama teaches that hydrodeoxygenation of the bio-derived feeds is taking place as part of the hydrotreatment (paragraphs [0018], [0022]). Thus, Koyama is directed to related processes of hydrodeoxygenation as the claimed invention and as Daudin and Dindi.
Applicant argues on pages 15-17 that Koyama does not form the silica-alumina in the same manner as the claimed invention, and thus does not teach the claimed precipitate or sol-gel.
In response, the Examiner respectfully disagrees. Koyama teaches a method of making the silica-alumina which comprises adding silica material to an aluminum aqueous material to form the aluminum hydroxide gel or by adding silica materials to an aluminum hydroxide gel (paragraph [0032]). These methods are not considered to be a mechanical mixture, as they appear to be making a co-gel or precipitate in the aluminum gel, which are options for the methods of the instant specification. While the process of Koyama may or may not be exactly the same as the process in Applicant’s example, Applicant has not detailed what the differences are, is moot, as Applicant merely claims a co-gel or precipitate, and Koyama appears to teach a co-gel or precipitate being formed by adding silica to alumina gel. Applicant has not provided any evidence that this is not a precipitate or co-gel, and thus the method of Koyama continues to render obvious the claimed method of forming a co-gel or precipitate
Applicant argues on pages 18-19 and 22 that Daudin lists numerous supports and only exemplifies alumina supports, as well as that Daudin does not teach anything about the criticality of a silica-alumina support.
In response, Daudin does teach a list of supports, however, the list is not unduly numerous, as it contains only 5 specific compounds, and then mixtures thereof (paragraph [0042]). One of ordinary skill in the art would be motivated to select any of the supports with a reasonable expectation of success, as Daudin teaches that each of them are functional supports. Further, the fact that Daudin only exemplifies alumina does not teach away from the more general teaching of Daudin that silica-alumina is a support which would be functional. A reference is not used only for the exemplified embodiments but for the teachings as a whole. Additionally, Applicant has not provided any evidence that the silica-alumina support is critical. Thus, one of ordinary skill in the art would reasonably select any support of Daudin, including the claimed silica-alumina, and would reasonably expect it to function equivalently in the catalyst. 
Applicant also argues on pages 19 and 22-23 of the Remarks that Daudin does not teach a co-gel, precipitate, or co-precipitate of silica and alumina for the catalyst, and does not teach anything about amounts of silica and alumina.
In response, the recitations that the support is a co-gel, precipitate, or co-precipitate of silica and alumina or the specific amount of silica and alumina are not present in claims 10-16 rejected over Daudin in view of Dindi. Thus, Daudin is not required to teach these limitations. 
Applicant also argues on pages 20 and 24 of the Remarks that Dindi fails to disclose that the pore diameter and surface area recited in paragraph [0025] are associated with the selection of silica-alumina for the support.
In response, one of ordinary skill in the art would reasonably conclude from the teachings of Dindi that the oxide, no matter which oxide is selected, has the pore diameter of 50 nm or less and surface area of 100-300 m2/g, as this is what is recited in paragraph [0025] of Dindi. Thus, when silica-alumina is selected from the list of 5 preferred oxides and mixtures thereof (paragraph [0026]), one of ordinary skill in the art would understand that this oxide should have the desired 50 nm or less pore diameter and surface area of 100-300 m2/g.
	Applicant additionally argues on page 20 of the Remarks that Dindi does not teach the criticality of silica-alumina, or that the silica alumina is a co-gel, precipitate, or co-precipitate of silica and alumina for the catalyst, and does not teach anything about amounts of silica and alumina.
In response, Applicant has not provided any evidence that the silica-alumina support is critical. Thus, one of ordinary skill in the art would reasonably select any support of Dindi, including the claimed silica-alumina, and would reasonably expect it to function equivalently in the catalyst. In addition, the recitations that the support is a co-gel, precipitate, or co-precipitate of silica and alumina or the specific amount of silica and alumina are not present in claims 10-16 rejected over Daudin in view of Dindi. Thus, Dindi is not required to teach these limitations. 
Applicant argues on page 21 of the Remarks that the silica-alumina component and its properties are critical to the performance of the claimed catalyst.
In response, there is no evidence provided in the instant specification or Remarks for the criticality of the silica-alumina. The Examples in the instant specification compare a catalyst comprising 4 wt% Mo and an alumina support with a catalyst comprising 14.5 wt% Mo and a silica-alumina support. Both the amount of molybdenum and the lack of silica in the first catalyst are outside the claimed limitations of 5-25 wt% Mo and a silica-alumina support. Thus, one of ordinary skill in the art cannot conclude whether it is the silica-alumina or the amount of Mo which is critical for the catalyst function. The Examiner suggests that comparing a catalyst comprising 14.5 wt% Mo on alumina with the Example catalyst comprising 14.5 wt% Mo on silica-alumina, if a difference is shown, would provide evidence that the silica-alumina is the critical component and overcome the current rejections. With the current information, however, there is no evidence of criticality, and one of ordinary skill in the art would find it obvious to use any of the supports of Daudin, including the claimed silica-alumina, with a reasonable expectation of success.
	Applicant argues on page 23 of the Remarks that Daudin does not disclose that the support must exclude mechanical mixtures of silica and alumina or the method of making required by Applicant’s specification.
In response, Daudin teaches a silica-alumina support. One of ordinary skill in the art would understand that silica-alumina means a reaction product of silica with alumina, absent any evidence to the contrary, because alumina and silica and mixtures thereof are listed separately for the support of Daudin (paragraph [0042]). Thus, Daudin clearly teaches that the support is a reaction product of silica and alumina, which is one definition of the silica-alumina in Applicant’s specification. 
	Applicant argues on pages 23-24 that one of ordinary skill in the art would not combine Dindi and Daudin because of the conflicting metals.
In response, as explained above, the Dindi reference is used to teach the properties of a silica-alumina support used in a hydrodeoxygenation reaction with a triglyceride or fatty acid feedstock, as claimed and as in Daudin. The presence or absence of particular metals on the support has no bearing on whether the support would be useful in the claimed reaction or the reaction of Daudin. Daudin and Dindi each teach a silica-alumina support for use in a hydrodeoxygenation reaction with a triglyceride or fatty acid feedstock. One of ordinary skill in the art would reasonably expect that the silica-alumina support having the properties of Dindi would function as the silica-alumina support in the reaction of Daudin, since they are the same reaction and both are silica-alumina supports. Thus, the fact that Dindi prefers nickel and Daudin prefers molybdenum does not change the obviousness of the combination, and the combination is maintained.
	Applicant argues on page 24 that Dindi presents an almost limitless list of porous solid oxides and does not prefer silica-alumina and does not correlate the pore size with the silica alumina, thus nothing in Dindi would lead one of ordinary skill in the art to the particular silica-alumina as claimed. 
	In response, the Examiner respectfully disagrees. First, Dindi does teach that silica-alumina is a preferred support (paragraph [0026]). Also, one of ordinary skill in the art would reasonably conclude from the teachings of Dindi that the oxide, no matter which oxide is selected, has the pore diameter of 50 nm or less and surface area of 100-300 m2/g, as this is what is recited in paragraph [0025] of Dindi. Thus, when silica-alumina is selected from the list of 5 preferred oxides and mixtures thereof (paragraph [0026]), one of ordinary skill in the art would understand that this oxide should have the desired 50 nm or less pore diameter and surface area of 100-300 m2/g. Thus, the teachings of Dindi do lead one of ordinary skill in the art to a silica-alumina support having the claimed properties, and the combination is maintained. 

Claim Objections
Claims 18 and 30 are objected to because of the following informalities:  
With regard to claims 18 and 30, the claims as amended recite “2 to 15 wt. % of a silica and from 85 wt.% to 98 wt.% alumina”. The “a” before “silica” appears to be a typographical error left when the work “constituent” was removed from the claims, and should also be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daudin et al. (US 2010/0163458) in view of Dindi et al. (US 2008/0308458).
With regard to claim 10, Daudin teaches a method for hydrodeoxygenation and decarboxylation/decarbonylation (conversion) of renewable sources (paragraph [0015]) comprising triglycerides and/or fatty acids (oxygen content) (paragraph [0016]) comprising:
a) contacting the feedstock with a catalyst under hydrodeoxygenation and decarboxylation/decarbonylation (conversion) conditions (paragraph [0049]) where the catalyst comprises a silica-alumina support (paragraph [0042]) comprising 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]). This is within the range of 5 to 25 wt% molybdenum based on total weight with molybdenum as metal of instant claim 10. Daudin further teaches that the molybdenum is introduced by impregnation (paragraph [0094]). Daudin teaches that the only metal in the catalyst is group VIB (paragraph [0041]) which does not include nickel or cobalt, and thus the catalyst has a material absence of nickel and cobalt as claimed, absent any evidence to the contrary. The silica-alumina support of Daudin is a reaction product of silica with alumina, absent any evidence to the contrary, because alumina and silica and physical mixtures thereof are listed separately for the support of Daudin (paragraph [0042]). Thus, Daudin clearly teaches that the support is a reaction product of silica and alumina, which is one definition of the silica-alumina in Applicant’s specification.
b) producing a product comprising hydrocarbons (paragraph [0052]). While Daudin does not specifically teach that the content of the oxygen in the hydrocarbon product is less than the oxygen content of the feed, one of ordinary skill in the art would reasonably conclude that a process which comprises hydrodeoxygenation of triglycerides or fatty acids to produce hydrocarbon chains results in a product having a reduced oxygen content compared to the original feed which comprises the triglycerides or fatty acids, absent any evidence to the contrary.
	Daudin does not recite the surface area or mean pore diameter of the silica-alumina support. Thus, one of ordinary skill in the art would look to related processes in order to find the properties of a silica-alumina support useful in the process.
Dindi teaches a process for conversion of feeds comprising triglycerides or free fatty acids (paragraph [0016]) by hydrodeoxygenation to produce linear hydrocarbons (paragraph [0015]). Dindi further teaches that the catalyst comprises a first mixed metal oxide which is a support for an active metal (paragraph [0024]), where the mixed oxide is preferably silica-alumina (paragraph [0026]) and the metal can be molybdenum. Dindi further teaches that the support has average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). These overlap the ranges of 40 to 500 Angstroms and 200 to 500 m2/g of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a silica-alumina support in the process of Daudin which has the properties of surface area and pore diameter as taught by Dindi, because both Daudin and Dindi teach a method for hydrodeoxygenation of a feed comprising triglycerides or fatty acids comprising contacting the feed with a catalyst comprising a metal on a support, where the metal is molybdenum and the support is silica-alumina, and Dindi further teaches that the surface area and pore diameter are suitable for the silica-alumina support in the catalyst for this type of reaction and feed.
	With regard to claims 11-14, Daudin teaches that the feed may comprise soybean, palm, palm kernel, olive, or coconut oil (paragraph [0016]). Each of these is listed in the instant specification (page 4, lines 14-15) as a suitable bio-derived feedstock after describing the desired properties as in claims 11-14. Therefore, one of ordinary skill in the art would reasonably conclude that the listed oils of Daudin would also have the claimed desired properties of compounds having a boiling temperature exceeding 1,000°F which are at least 50% of the feedstock, an oxygen content of 4 to 25 wt%, and an amount of fatty acid compounds which is at least 60 wt% and at least 70 wt% of the feedstock of instant claims 11-14, absent any evidence to the contrary.
With regard to claims 15 and 16, Daudin in view of Dindi teaches a process comprising hydrodeoxygenation of a feed comprising triglycerides or fatty acids (oxygen content), where the hydrodeoxygenation takes place with a catalyst comprising a silica-alumina support having overlapping surface area and pore diameter and a molybdenum metal impregnated thereupon within the claimed amounts. Thus, Daudin in view of Dindi teaches a similar process with a similar feed and a similar catalyst to the claimed process and catalyst, and one of ordinary skill in the art would reasonably conclude that this process should provide similar results, including a product having reduced oxygen content of less than 1 wt% and greater than 50 wt% of the product having a boiling temperature of less than 1000°F as claimed, absent any evidence to the contrary.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daudin et al. (US 2010/0163458) in view of Dindi et al. (US 2008/0308458) as applied to claim 10 above, and further in view of Koyama (US 2012/0198757).
With regard to claim 17, Daudin in view of Dindi teaches the method above.
Daudin in view of Dindi is silent with regard to the amount of silica and alumina in the silica-alumina support. Thus, one of ordinary skill in the art would look to related processes in order to find the amounts of silica and alumina in a silica-alumina support useful in the process.
Koyama teaches a process for hydrotreatment of an oxygen-containing hydrocarbon derived from vegetable oil (paragraph [0009]) where the hydrotreating comprises deoxygenation (paragraph [0022]). Koyama further teaches that the process comprises a catalyst having a metal which can include molybdenum (paragraph [0033]) supported on an inorganic oxide composed of aluminum and silicon (paragraph [0029]). Koyama also teaches that the total content of components other than aluminum oxide, which is silicon oxide in this case, is preferably 2 to 15 wt% (paragraph [0030]). This is within the ranges of 2 to 15 wt% silica and 85 to 98 wt% alumina of instant claim 17. Koyama further states that if the total content is too low, a sufficient surface area cannot be achieved, and if the total content is too high, activity of the catalyst may be reduced by the formation of coke (paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the silica-alumina support of Daudin in view of Dindi such that it includes 2 to 15 wt% silica and 25 to 98 wt% alumina as taught by Koyama, because Daudin, Dindi, and Koyama each teach a method for hydrotreatment including hydrodeoxygenation of a feed comprising triglycerides or fatty acids, where the catalyst comprises a silica-alumina support having a molybdenum component supported on it, and Koyama teaches that a support having an amount of 2 to 15 wt% components other than alumina is known, and that if the content of these components is too low, sufficient surface area cannot be achieved, and if it is too high, activity of the catalyst may be reduced (paragraph [0030]).
Claims 18-40 are rejected under 35 U.S.C. 103 as being unpatentable over Daudin et al. (US 2010/0163458) in view of Dindi et al. (US 2008/0308458) and Koyama (US 2012/0198757).
With regard to claims 18, 21, and 22, Daudin teaches a method for hydrodeoxygenation of renewable sources (paragraph [0015]) comprising:
a) contacting the feedstock with a catalyst (paragraph [0049]) where the catalyst comprises a silica-alumina support (paragraph [0042]) comprising 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]). This is within the range of 5 to 25 wt% molybdenum based on total weight with molybdenum as metal of instant claim 18. Daudin further teaches that the molybdenum is introduced by impregnation (paragraph [0094]). Daudin teaches that the only metal in the catalyst is group VIB (paragraph [0041]) which does not include nickel or cobalt, and thus the catalyst has a material absence of nickel and cobalt which is 0 wt%, absent any evidence to the contrary. The amount of 0 wt% is within the ranges of less than 3 wt% nickel and less than 3 wt% cobalt of instant claims 21 and 22. The silica-alumina support of Daudin is a reaction product of silica with alumina, absent any evidence to the contrary, because alumina and silica and physical mixtures thereof are listed separately for the support of Daudin (paragraph [0042]). Thus, Daudin clearly teaches that the support is a reaction product of silica and alumina, which is one definition of the silica-alumina in Applicant’s specification.
Daudin further teaches that the conditions include a temperature of 120-450°C (248-842°F) and an hourly space velocity of 0.1 to 10 h-1 (paragraph [0049]). This overlaps the range of 400-1200°F and is within the range of 0.1 to 10 h-1 of instant claim 18. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
b) producing a product comprising hydrocarbons (paragraph [0052]). 
	Daudin is silent with regard to the surface area and mean pore diameter of the silica-alumina support. Thus, one of ordinary skill in the art would look to related processes in order to find the properties of a silica-alumina support useful in the process.
Dindi teaches a process for conversion of feeds comprising triglycerides or free fatty acids (paragraph [0016]) by hydrodeoxygenation to produce linear hydrocarbons (paragraph [0015]). Dindi further teaches that the catalyst comprises a first mixed metal oxide which is a support for an active metal (paragraph [0024]), where the mixed oxide is preferably silica-alumina (paragraph [0026]) and the metal can be molybdenum. Dindi further teaches that the support has average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). These overlap the ranges of 40 to 500 Angstroms and 200 to 500 m2/g of instant claim 18. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a silica-alumina support in the process of Daudin which has the properties of surface area and pore diameter as taught by Dindi, because both Daudin and Dindi teach a method for hydrodeoxygenation of a feed comprising triglycerides or fatty acids comprising contacting the feed with a catalyst comprising a metal on a support, where the metal is molybdenum and the support is silica-alumina, and Dindi further teaches that the surface area and pore diameter are suitable for the silica-alumina support in the catalyst for this type of reaction and feed.
Daudin and Dindi are silent with regard to the amount of silica and alumina in the silica-alumina support, and with regard to how the silica-alumina support is formed. Thus, one of ordinary skill in the art would look to related processes in order to find the amounts of silica and alumina in a silica-alumina support useful in the process.
Koyama teaches a process for hydrotreatment of an oxygen-containing hydrocarbon derived from vegetable oil (paragraph [0009]) where the hydrotreating comprises deoxygenation (paragraph [0022]). Koyama further teaches that the process comprises a catalyst having a metal which can include molybdenum (paragraph [0033]) supported on an inorganic oxide composed of aluminum and silicon (paragraph [0029]). Koyama also teaches that the total content of components other than aluminum oxide, which is silicon oxide in this case, is preferably 2 to 15 wt% (paragraph [0030]). This is within the ranges of 2 to 15 wt% silica and 85 to 98 wt% alumina of instant claim 18. Koyama further states that if the total content is too low, a sufficient surface area cannot be achieved, and if the total content is too high, activity of the catalyst may be reduced by the formation of coke (paragraph [0030]). Koyama also teaches that the support comprising silicon oxide and alumina is formed by adding silicon oxide material to an aluminum aqueous material to form the aluminum hydroxide gel or by adding silica materials to an aluminum hydroxide gel (paragraph [0032]). While Koyama does not use the specific terms of “precipitate” or “co-gel” for the support formed by these methods, one of ordinary skill in the art would reasonably conclude that the methods of Koyama form the claimed co-gel or precipitate, because the methods of Koyama include an aluminum oxide gel which is formed with the silicon oxide (co-gel) or adding the silicon oxide to the aluminum gel (precipitate), absent any evidence to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the silica-alumina support of Daudin in view of Dindi such that it includes 2 to 15 wt% silica and 25 to 98 wt% alumina as taught by Koyama, because Daudin, Dindi, and Koyama each teach a method for hydrotreatment including hydrodeoxygenation of a feed comprising triglycerides or fatty acids, where the catalyst comprises a silica-alumina support having a molybdenum component supported on it, and Koyama teaches that a support having an amount of 2 to 15 wt% components other than alumina is known, and that if the content of these components is too low, sufficient surface area cannot be achieved, and if it is too high, activity of the catalyst may be reduced (paragraph [0030]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the support of Daudin in view of Dindi as a precipitate or co-gel as claimed, because Daudin and Dindi are silent with regard to the forming of the silica-alumina support and Koyama teaches that it is known to form the silica-alumina support having the claimed amounts of silica and alumina by forming aluminum oxide gel with the silicon oxide (co-gel) or adding the silicon oxide to the aluminum gel (precipitate), absent any evidence to the contrary.
	With regard to claim 19, Daudin in view of Dindi and Koyama is silent with regard to the position of the peaks in the Raman spectrum of the support. However, Daudin in view of Dindi and Koyama teaches a similar silica-alumina support comprising the same amount of 2-15 wt% silica and 85-85 wt% alumina, which is formed in a similar manner to be a precipitate or co-gel, and has a similar surface area of 100-300 m2/g and average pore diameter of less than 50 nm. Therefore, one of ordinary skill in the art would reasonably conclude that the support of Daudin in view of Dindi and Koyama would have similar properties of a Raman peak in the range of 1300 to 1500 cm-1, as claimed, absent any evidence to the contrary. 
	With regard to claim 20, Koyama teaches that the total content of components other than aluminum oxide, which is silicon oxide in this case, is preferably 2 to 15 wt%, where the remainder is aluminum oxide (paragraph [0030]). This overlaps the ranges of 3-12 wt% silica and 88-97 wt% alumina of instant claim 20. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 23, Daudin teaches 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]) and Dindi teaches average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). These overlap the ranges of 10-20 wt% Mo, 60 to 120 Angstroms, and surface area of 250-450 m2/g of instant claim 23. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 24-29, Daudin teaches that the feed may comprise soybean, palm, palm kernel, olive, or coconut oil (paragraph [0016]). Each of these is listed in the instant specification (page 4, lines 14-15) as a suitable bio-derived feedstock. Therefore, one of ordinary skill in the art would reasonably conclude that the listed oils of Daudin would also have the claimed desired properties of an oxygen content exceeding 2 wt%, compounds having a boiling temperature exceeding 1,000°F which are at least 50 wt% of the feedstock, and an amount of fatty acid compounds which is at least 60 wt% of the feedstock of instant claims 24, 25, 27, and 28, absent any evidence to the contrary. Further, Daudin in view of Dindi and Koyama teaches a similar process for hydrodeoxygenation of a similar biofeed which comprises soybean, palm, palm kernel, olive, or coconut oil, a similar catalyst comprising 12-22 wt% Mo on silica-alumina support (Daudin paragraph [0042]) having a surface area of 100-300 m2/g and an average pore diameter of less than 50 nm (less than 500 Angstroms) (Dindi paragraph [0025]) and containing 2-15 wt% silica and 85-98 wt% alumina (Koyama paragraph [0030]), and similar conditions of 120-450°C (248-842°F), 1 to 10 MPa (145 to 1450 psi), and 0.1 to 10 h-1 hourly space velocity (Daudin paragraph [0049]). Thus, one of ordinary skill in the art would reasonably conclude that the process of Daudin in view of Dindi and Koyama would produce similar results of at least 60 wt% conversion of said high boiling compounds to compounds boiling below 538°C and a product which contains less than 1 wt% oxygen and less than 10 wt% converted components having a boiling point of above 538°C, as claimed in instant claims 24, 26 and 29, absent any evidence to the contrary.
With regard to claims 30, 32, and 33, Daudin teaches a method for hydrodeoxygenation of renewable sources (paragraph [0015]) comprising:
a) contacting the feedstock with a catalyst (paragraph [0049]) where the catalyst comprises a silica-alumina support (paragraph [0042]) comprising 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]). This is within the range of 5 to 25 wt% molybdenum based on total weight with molybdenum as metal of instant claim 30. Daudin further teaches that the molybdenum is introduced by impregnation (paragraph [0094]). Daudin teaches that the only metal in the catalyst is group VIB (paragraph [0041]) which does not include nickel or cobalt, and thus the catalyst has a material absence of nickel and cobalt which is 0 wt%, absent any evidence to the contrary. The amount of 0 wt% is within the ranges of less than 3 wt% nickel and less than 3 wt% cobalt of instant claims 32 and 33. The silica-alumina support of Daudin is a reaction product of silica with alumina, absent any evidence to the contrary, because alumina and silica and physical mixtures thereof are listed separately for the support of Daudin (paragraph [0042]). Thus, Daudin clearly teaches that the support is a reaction product of silica and alumina, which is one definition of the silica-alumina in Applicant’s specification.
Daudin further teaches that the conditions include a temperature of 120-450°C (248-842°F) and an hourly space velocity of 0.1 to 10 h-1 (paragraph [0049]). This overlaps the range of 400-1200°F and is within the range of 0.1 to 10 h-1 of instant claim 30. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
b) producing a product comprising hydrocarbons (paragraph [0052]). 
	Daudin is silent with regard to the surface area and mean pore diameter of the silica-alumina support. Thus, one of ordinary skill in the art would look to related processes in order to find the properties of a silica-alumina support useful in the process.
Dindi teaches a process for conversion of feeds comprising triglycerides or free fatty acids (paragraph [0016]) by hydrodeoxygenation to produce linear hydrocarbons (paragraph [0015]). Dindi further teaches that the catalyst comprises a first mixed metal oxide which is a support for an active metal (paragraph [0024]), where the mixed oxide is preferably silica-alumina (paragraph [0026]) and the metal can be molybdenum. Dindi further teaches that the support has average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). These overlap the ranges of 40 to 500 Angstroms and 200 to 500 m2/g of instant claim 30. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a silica-alumina support in the process of Daudin which has the properties of surface area and pore diameter as taught by Dindi, because both Daudin and Dindi teach a method for hydrodeoxygenation of a feed comprising triglycerides or fatty acids comprising contacting the feed with a catalyst comprising a metal on a support, where the metal is molybdenum and the support is silica-alumina, and Dindi further teaches that the surface area and pore diameter are suitable for the silica-alumina support in the catalyst for this type of reaction and feed.
Daudin and Dindi are silent with regard to the amount of silica and alumina in the silica-alumina support, and with regard to how the silica-alumina support is formed. Thus, one of ordinary skill in the art would look to related processes in order to find the amounts of silica and alumina in a silica-alumina support useful in the process.
Koyama teaches a process for hydrotreatment of an oxygen-containing hydrocarbon derived from vegetable oil (paragraph [0009]) where the hydrotreating comprises deoxygenation (paragraph [0022]). Koyama further teaches that the process comprises a catalyst having a metal which can include molybdenum (paragraph [0033]) supported on an inorganic oxide composed of aluminum and silicon (paragraph [0029]). Koyama also teaches that the total content of components other than aluminum oxide, which is silicon oxide in this case, is preferably 2 to 15 wt% (paragraph [0030]). This is within the ranges of 2 to 15 wt% silica and 85 to 98 wt% alumina of instant claim 30. Koyama further states that if the total content is too low, a sufficient surface area cannot be achieved, and if the total content is too high, activity of the catalyst may be reduced by the formation of coke (paragraph [0030]). Koyama also teaches that the support comprising silicon oxide and alumina is formed by adding silicon oxide material to an aluminum aqueous material to form the aluminum hydroxide gel or by adding silica materials to an aluminum hydroxide gel (paragraph [0032]). While Koyama does not use the specific terms of “precipitate” or “co-gel” for the support formed by these methods, one of ordinary skill in the art would reasonably conclude that the methods of Koyama form the claimed co-gel or precipitate, because the methods of Koyama include an aluminum oxide gel which is formed with the silicon oxide (co-gel) or adding the silicon oxide to the aluminum gel (precipitate), absent any evidence to the contrary.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the silica-alumina support of Daudin in view of Dindi such that it includes 2 to 15 wt% silica and 25 to 98 wt% alumina as taught by Koyama, because Daudin, Dindi, and Koyama each teach a method for hydrotreatment including hydrodeoxygenation of a feed comprising triglycerides or fatty acids, where the catalyst comprises a silica-alumina support having a molybdenum component supported on it, and Koyama teaches that a support having an amount of 2 to 15 wt% components other than alumina is known, and that if the content of these components is too low, sufficient surface area cannot be achieved, and if it is too high, activity of the catalyst may be reduced (paragraph [0030]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the support of Daudin in view of Dindi as a precipitate or co-gel as claimed, because Daudin and Dindi are silent with regard to the forming of the silica-alumina support and Koyama teaches that it is known to form the silica-alumina support having the claimed amounts of silica and alumina by forming aluminum oxide gel with the silicon oxide (co-gel) or adding the silicon oxide to the aluminum gel (precipitate), absent any evidence to the contrary.
Daudin in view of Dindi and Koyama is silent with regard to the position of the peaks in the Raman spectrum of the support. However, Daudin in view of Dindi and Koyama teaches a similar silica-alumina support comprising the same amount of 2-15 wt% silica and 85-85 wt% alumina, which is formed in a similar manner to be a precipitate or co-gel, and has a similar surface area of 100-300 m2/g and average pore diameter of less than 50 nm. Therefore, one of ordinary skill in the art would reasonably conclude that the support of Daudin in view of Dindi and Koyama would have similar properties of a Raman peak in the range of 1300 to 1500 cm-1, as claimed, absent any evidence to the contrary. 
	With regard to claim 31, Koyama teaches that the total content of components other than aluminum oxide, which is silicon oxide in this case, is preferably 2 to 15 wt%, where the remainder is aluminum oxide (paragraph [0030]). This overlaps the ranges of 3-12 wt% silica and 88-97 wt% alumina of instant claim 31. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 34, Daudin teaches 18 to 33% by weight of a group VIB as oxide (12-22% by weight as metal) which is molybdenum (paragraphs [0043], [0044]) and Dindi teaches average (mean) pores of 50 nm (500 Angstroms) or less, and a surface area of 100 to 300 m2/g (paragraph [0025]). These overlap the ranges of 10-20 wt% Mo, 60 to 120 Angstroms, and surface area of 250-450 m2/g of instant claim 34. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 35-40, Daudin teaches that the feed may comprise soybean, palm, palm kernel, olive, or coconut oil (paragraph [0016]). Each of these is listed in the instant specification (page 4, lines 14-15) as a suitable bio-derived feedstock. Therefore, one of ordinary skill in the art would reasonably conclude that the listed oils of Daudin would also have the claimed desired properties of an oxygen content exceeding 2 wt%, compounds having a boiling temperature exceeding 1,000°F which are at least 50 wt% of the feedstock, and an amount of fatty acid compounds which is at least 60 wt% of the feedstock of instant claims 35, 36, 38, and 39, absent any evidence to the contrary. Further, Daudin in view of Dindi and Koyama teaches a similar process for hydrodeoxygenation of a similar biofeed which comprises soybean, palm, palm kernel, olive, or coconut oil, a similar catalyst comprising 12-22 wt% Mo on silica-alumina support (Daudin paragraph [0042]) having a surface area of 100-300 m2/g and an average pore diameter of less than 50 nm (less than 500 Angstroms) (Dindi paragraph [0025]) and containing 2-15 wt% silica and 85-98 wt% alumina (Koyama paragraph [0030]), and similar conditions of 120-450°C (248-842°F), 1 to 10 MPa (145 to 1450 psi), and 0.1 to 10 h-1 hourly space velocity (Daudin paragraph [0049]). Thus, one of ordinary skill in the art would reasonably conclude that the process of Daudin in view of Dindi and Koyama would produce similar results of at least 60 wt% conversion of said high boiling compounds to compounds boiling below 538°C and a product which contains less than 1 wt% oxygen and less than 10 wt% converted components having a boiling point of above 538°C, as claimed in instant claims 35, 37, and 40, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772